Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of aluminum statuettes and rosaries in glass containers similar in all material respects to those the subject of Abstract 54602, the items in question were held dutiable as follows: The statuettes at 45 percent under paragraph 397 as manufactures of metal; the rosaries, being valued at more than $1.25 per dozen, at 30 percent under the eo nomine provision therefor in paragraph 1544; and the glass containers at the same rate as their contents as the usual containers for the involved merchandise.